DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondence of 10/21/2021.
Claims 12 and 14 – 16 are cancelled.
Claims 1 – 11 and 17 - 21 are allowed.    

Information Disclosure Statement
The information disclosure statements (IDS) dated 10/26/2021, have been received and considered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email on December 30, 2021 as a response to the phone call on Kirt Iverson on December 29th, 2021.

The application has been amended as follows: 
Claims 12, 14 – 16 are canceled. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for indication of the allowable claimed subject matter.
 a user authentication method in a distributed processing system commences by receiving, at a first processing unit (108), a request (1004) to initiate an authentication session, wherein the request includes a unique identifier of a user requiring authentication. The first processing unit acquires at least one item of authentication data (412, 1712), which is valid during the authentication session. The authentication data is transmitted (1006) to a second processing unit (106) which is associated with a terminal device operated by the user. The second processing unit transforms the authentication data using a transformation algorithm based upon one or more session-specific authentication factors (404, 1704), to generate transformed authentication data that is characteristic of the authentication session and of the user.
Mittal et al. (US 2020/0058021) discloses a method for conveying a one-time password using blockchain includes: receiving proposed transaction data from a merchant system including payment credentials, receiving account details, and a transaction amount; identifying user account data associated with the payment credentials including an account identifier; identifying a one-time password; transmitting the one-time password and account identifier to a third party system; receiving a data identification value from an external computing device; identifying a blockchain data value included in a blockchain including a password value based on the received data identification value; validating, the identified one-time password based on the password value; and initiating payment of the transaction amount from a first transaction account associated with the payment credentials to a second transaction account associated with the receiving account details upon validation of the identified one-time password.
an approach for efficient start-up for secured connections and related services. A client machine receives, via an application program, a request to send a secure message to a server machine. The client machine transmits a plurality of messages to the server machine that includes a first message comprising at least two of user authentication data, entity authentication data, key exchange data, and encrypted message data. The client machine receives, from the server machine, a second message that includes a first master token comprising a first set of session keys for encrypting and authenticating messages exchanged with the server machine.
Iyer et al. (US 2019/0068562) discloses an apparatus, intended for use in an authentication event, having a hardware processor, a memory, a receiver/transmitter unit, a stream block generation module adapted to enable the hardware processor to generate and store a plurality of stream blocks including at least a stream block and a first preceding stream block; a stream block streaming module adapted to enable the hardware processor to control the receiver/transmitter unit to output the stream block; and a moving window module adapted to enable the hardware processor to control the receiver/transmitter unit to output, as a stream proof, at least one of a moving window of the plurality of stream blocks in connection with an authentication event.
Puddu et al (US 2020/0067697) discloses a method operates a blockchain to provide mutable transactions. The blockchain has a sequence of blocks, each block having transaction information, having a transaction, in its data record. A mutability policy is includable in the transaction information, and specifies conditions for changing its transaction. The method includes changing a transaction by: providing, by a sending entity, mutable transaction information comprising the transaction and its mutability policy; verifying the mutable transaction information by the validating entity, and when verified, including the mutable transaction information into a new block; providing, by a mutator entity, mutant transaction information including a reference to the transaction to be mutated and a new transaction to replace the transaction to be mutated; verifying the mutant transaction information by the validating entity, and when validated, replacing the referenced transaction with the new transaction; and setting the transaction as an active transaction providing active information.
The prior art of record do not explicitly disclose, in light of other features recited in independent claim 1:
generating initial block information, the initial block information including the OTP submission and the initial key; 
sending the initial block information to the remote service to generate a new key and a first block of a plurality of blocks of a blockchain, the first block including a hash of the initial key and a hash of the new key; 
receiving the new key from the remote service; 
retrieving at least a portion of the plurality of blocks from the remote service; determining a reference OTP from the at least the portion of the plurality of blocks; and 
validating an additional OTP submission from the communication endpoint or an additional communication endpoint based on a matching of the additional OTP submission to the reference OTP.

 generate initial block information, the initial block information including the TOTP submission and the initial key; 
send the initial block information to the remote service to generate a new key and a first block of a plurality of blocks of a private blockchain, the first block including a hash of the initial key and a hash of the new key; 
receive the new key from the remote service; use the new key to retrieve at least a portion of the plurality of blocks of the private blockchain from a plurality of trusted participants, the at least the portion of the plurality of blocks including a last block of the private blockchain; 
determine a consensus value based on the at least the portion of the plurality of blocks; and validate an additional TOTP submission from the communication endpoint or an additional communication endpoint based on a comparison of the additional TOTP submission with the consensus value.




Allowable Subject Matter

Claims 2 – 11 and 18 – 21 each depend on respective base claim.  Accordingly, claims 1 – 11 and 17 – 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2431
	/MICHAEL R VAUGHAN/           Primary Examiner, Art Unit 2431